IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,714-15


                                  IN RE DAVID JAMES, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NO. 21,928 IN THE 12th DISTRICT COURT
                               FROM WALKER COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 12th District Court of Walker County, but that the district clerk refused to file it.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Walker

County, is ordered to file a response included whether Applicant attempted to file an 11.07 habeas

application in the county in 2018, and if so, whether it was filed. If Applicant attempted to file an

application, but it was not filed, the response should include why the application was not filed.

        This application for leave to file a writ of mandamus shall be held in abeyance until
                                                                                           2

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: June 13, 2018
Do not publish